Braham, P. J.,
Plaintiff sued defendant for merchandise sold and delivered, attaching copies of each invoice. The total bill was $4,260.38. Defendant filed an answer denying in general terms all the allegations of the complaint save only the incorporation of plaintiff. To this answer plaintiff filed preliminary objections.
*380Plaintiff has seven objections which may be summarized in two. The first is that defendant has not given an address within the county where papers might be served. Rule 1025 of Pa. R. C. P. provides:
“Every pleading of a party represented by an attorney shall be endorsed with the name of the attorney, and every pleading of a party not represented by an attorney shall be endorsed with the name of the party, together in each case with an address within the county.”
The only endorsement appearing on defendant’s answer is the endorsement of a lawyer from Cleveland, Ohio, with a Cleveland address.
The answer will have to be stricken off for this reason if for no other. The reason back of this rule is the necessity for a place within the county where pleadings may be served: Cummins Diesel Sales & Service, Inc., v. Ramsey, 71 D. & C. 503-04.
The pleading is further defective in that defendant has not answered specifically the averments of plaintiff’s complaint as is required by rule 1029. It would be hard to imagine a more brazen disregard of the rule. Confronted with allegations of the purchase of specific amounts of goods on certain named occasions defendant replied by stating only that it “denies each and every other allegation of the complaint in assumpsit”. This type of denial under the rule might have warranted a demurrer since rule 1029(6) provides that such a denial has the effect of an admission: Com., etc., et al. v. Binenstock, 358 Pa. 644, 650. However, plaintiff demands only a pleading comparable to the rule. Hence this order. .

Order

Now, June 17, 1955, defendant’s answer is stricken off unless it files within 10 days an answer conformable to the rules of court and to this opinion.